Name: Commission Regulation (EC) No 1472/1999 of 5 July 1999 on the supply to Russia of common wheat and rye of breadmaking quality
 Type: Regulation
 Subject Matter: cooperation policy;  Europe;  plant product
 Date Published: nan

 EN Official Journal of the European Communities 6. 7. 1999L 170/26 COMMISSION REGULATION (EC) No 1472/1999 of 5 July 1999 on the supply to Russia of common wheat and rye of breadmaking quality THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2802/98 of 17 December 1998 on a programme to supply agricultural prod- ucts to the Russian Federation (1), and in particular Article 4(2) thereof, (1) Whereas Commission Regulation (EC) No 111/1999 (2), as amended by Regulation (EC) No 1125/1999 (3), lays down the general rules for the application of Regulation (EC) No 2802/98; (2) Whereas for the supply operations decided by Regula- tion (EC) No 2802/98 an invitation to tender should be opened for the supply of various lots of common wheat and rye of breadmaking quality held in intervention stores; (3) Whereas the specific conditions applying to the supplies should be laid down, in addition to the provisions adopted in Regulation (EC) No 111/1999, and provision should be made for their immediate entry into force; (4) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 An invitation to tender is hereby opened to establish the costs of supplying transport from intervention stores for 143 000 tonnes (net weight) of common wheat of breadmaking quality and for 80 000 tonnes (net weight) of rye of breadmaking quality to be delivered to the destinations indicated for each lot in Annex I, as part of a supply operation referred to in Article 2(1)(a) of Regulation (EC) No 111/1999, in accordance with both that Regulation and this Regulation. The invitation to tender shall cover the supply of four lots of common wheat of bread-making quality and three lots of rye of breadmaking quality meeting the requirements laid down for minimum quality for buying into intervention at the time of publication of this Regulation. Article 2 For each lot, supply shall comprise: (a) taking over of the goods from the stores of the intervention agencies indicated in Annex II on means of transport; and (b) transport by appropriate means to the destinations and delivery no later than the date laid down in Annex I. In the event of maritime transport, transport shall be on a single vessel for products to be delivered to a given maritime port of destination or of transhipment. Article 3 1. Each tender shall cover an entire lot as defined in Annex I. 2. Tenders shall be lodged with the intervention agency holding the product to be delivered whose address is given in Annex II. 3. The time limit for lodging tenders shall expire on 13 July 1999 at 12 noon (Brussels time). Should the supply of a lot not be successfully tendered for by the end of this initial period, tenders may be submitted for a second period expiring on 27 July 1999 at 12 noon (Brussels time). In this case, all the dates fixed in Annex I shall be extended by two weeks. 4. If the tenderer declares in writing on submitting his tender that he will submit a new tender if a second period for submitting tenders is opened, the intervention agency shall retain the originals of the tendering security and the under- taking by the financial body to lodge a supply security as referred to in article 5(1)(h) and (i) of Regulation (EC) No 111/1999 until it receives the Commission Decision on the tenders submitted during the second period. In such a case, by derogation from the above provision, the second tender shall not be accompanied by the originals of the two documents. Article 4 1. The tendering security shall be EUR 25 per tonne. 2. The supply security shall be EUR 150 per tonne and must be lodged in accordance with Article 7(1) of Regulation (EC) No 111/1999. (1) OJ L 349, 24.12.1998, p. 12. (2) OJ L 14, 19.1.1999, p. 3. (3) OJ L 135, 29.5.1999, p. 41. EN Official Journal of the European Communities6. 7. 1999 L 170/27 Article 5 The take-over certificate, drawn up in accordance with Annex I to Regulation (EC) No 111/1999, shall be issued at the destinations by the control body designated by the Commis- sion and signed by the authorities indicated in Annex III. Article 6 For the purposes of Article 13 of Regulation (EC) No 111/ 1999, the payment on account shall be paid upon presentation of a removal certificate covering the entire quantity to be delivered to a given destination on a given date. Payment shall be made within two weeks of presentation of the application for the payment on account accompanied by the required documentary evidence. Article 7 The successful tenderer shall ensure that the special stamp described in the Annex to Regulation (EC) No 385/1999 (1) is inserted in the transport documents. Article 8 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 July 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 46, 20.2.1999, p. 48. EN Official Journal of the European Communities 6. 7. 1999L 170/28 ANNEX I Lot No 1 20 000 tonnes of intervention wheat for St Petersburg Delivery stage: goods not unloaded Final date for arrival at St Petersburg port: 24 August 1999 Lot No 2 37 500 tonnes of intervention wheat for Arkhangelsk on three vessels Delivery stage: goods not unloaded Final date for arrival at Arkhangelsk port:  First vessel: 10 000 tonnes  24 August 1999  Second vessel: 10 000 tonnes  1 September 1999  Third vessel: 17 500 tonnes  7 September 1999 Lot No 3  30 000 tonnes of intervention wheat for St Petersburg Delivery stage: goods not unloaded Final date for arrival at St Petersburg port: 2 September 1999  23 000 tonnes of intervention wheat via the port of Muuga Delivery stage: on railway wagons, goods not unloaded at the frontier point of Pechora-Pskov or Ivangorod-Narva Final date for arrival at port of Muuga: 31 August 1999 Lot No 4  10 000 tonnes of intervention wheat for Murmansk Delivery stage: goods not unloaded Final date for arrival at the port of Murmansk: 29 August 1999  22 500 tonnes of intervention wheat via the port of Muuga Delivery stage: on railway wagons, goods not unloaded at the frontier point of Pechora-Pskov or Ivangorod-Narva Final date for arrival at port of Muuga: 5 September 1999. Lot No 5 30 000 tonnes of intervention rye for Arkhangelsk on two vessels Delivery stage: goods not unloaded Final dates for arrival at Arkhangelsk port:  First vessel 15 000 tonnes  26 August 1999  Second vessel 15 000 tonnes  3 September 1999 Lot No 6 25 000 tonnes of intervention rye for the port of St Petersburg Delivery stage: goods not unloaded Final date for arrival at the port of St Petersburg: 27 August 1999 Lot No 7 25 000 tonnes of intervention rye for the port of Muuga Delivery stage: on railway wagons, goods not unloaded at the frontier point of Pechora-Pskov or Ivangorod-Narva Final date for arrival at port of Muuga: 5 September 1999 EN Official Journal of the European Communities6. 7. 1999 L 170/29 Member State Lot No Storage location Quantities Minimum daily loading rate Stores/Contract No Member State Lot No Storage location Quantities Minimum daily loading rate Stores/Contract No ANNEX II COMMON WHEAT France Lot No 1: 20 000 t  St Petersburg Manuport Handling B-Antwerp 20 000 3 000 P 960007 Lot No 2  first vessel: 10 000 t  Arkhangelsk Sofican Saint Aignan de Cramesnil 10 000 2 000 P 14001 Lot No 2  second vessel: 10 000 t  Arkhangelsk Sofican Saint Aignan de Cramesnil 4 000 2 000 P 14001 Letico Ste Croix Grand Force 2 000 500 P 76020 Coopcan Moult 4 000 2 000 P 14003 Lot No 2  third vessel: 17 500 t  Arkhangelsk SMEG Gent 17 500 2 500 P 960005 Lot No 3 30 000 t  St Petersburg Manuport, Gent 30 000 3 000 P 960003 23 000 t  Muuga Gent Grain Terminal Pleistraat z/n B-9042 Gent 23 000 3 100 P 960002 Lot No 4: 10 000 t  Murmansk SCA Verneuil Breteuil 3 500 800 E 27244 SCA Verneuil Grandvillier 3 500 600 E 27261 SCA Verneuil Verneuil 3 000 1 000 E 27292 Lot No 4: 22 500 t  Muuga Simarex St Aubin les Elbeuf 8 650 900 P 76011 RIBET St Ouen du Breuil 13 850 1 300 P 76001 RYE Germany Lot No 5  first vessel: 15 000 t  Arghangelsk Baywa AG D-97080 WÃ ¼rzburg 932 1 000 503685 Hack Lagereibetriebe GmbH D-97080 WÃ ¼rzburg 1 968 1 000 508778/508193 Lagerhaus P. Lamers GmbH &amp; Co. KG D-40221 DÃ ¼sseldorf 2 075 1 000 500318 Raiffeisen-Warenzentrale Rheinland eG D-50678 KÃ ¶ln 280 1 000 508781 EN Official Journal of the European Communities 6. 7. 1999L 170/30 Member State Lot No Storage location Quantities Minimum daily loading rate Stores/Contract No Raiffeisen-Warenzentrale Kurhessen-ThÃ ¼ringen GmbH D-36088 HÃ ¼nfeld 2 826 750 277910/501453/502077/ 277958/507375 Baywa AG D-95547 Bayreuth 301 750 277936 Baywa AG D-97616 Bad Neustadt 4 940 750 507272 Raiffeisen-Bank Perkam-Radlorf eG D-94333 GeiselhÃ ¶ring 259 1 000 508685 Baywa AG D-93055 Regensburg 429 1 000 510784 Mittelberger Agrarhandel GmbH D-90451 NÃ ¼rnberg 990 1 000 500588 Lot No 5  second vessel: 15 000 t  Arkhangelsk MÃ ¤rka MÃ ¤rkische Kraftfutter GmbH D-16225 Eberswalde 2 302 1 000 508391/509487 Deuka Deutsche Kraftfutter GmbH D-04916 Herzberg 3 449 1 400 508392 MÃ ¤rka MÃ ¤rkische Kraftfutter GmbH D-14712 Rathenow 2 216 750 277974 Landhandel GmbH Gransee D-16775 Gransee 2 769 750 506321 Pommerscher Landhandel GmbH Wolgast D-17438 Wolgast 1 264 750 512012 Stralsunder Getreide- u. Handelsgesellschaft mbH D-18528 Bergen 3 000 1 050 278041 Lot No 6: 25 000 t  St Petersburg StÃ ¶fen GmbH &amp; Co. Landhandel-Kraftfutterw. D-25761 BÃ ¼sum 4 040 1 600 278074 Getreide AG vorm. P. Kruse/Chr. Sieck D-25840 Friedrichstadt 1 218 800 510774 Getreide AG vorm. P. Kruse/Chr. Sieck D-24768 Rendsburg 3 967 1 500 506624 Landhand. StrÃ ¶h &amp; Stender D-23818 NeuengÃ ¶rs 2 123 800 508170 Behala Berliner Hafen- u. Lagerhausbetriebe D-13353 Berlin 1 382 750 277937 RHG-Agrarz. FÃ ¼rstenwalder Futtermittel-Getreide D-15517 FÃ ¼rstenwalde 4 474 1 000 506285/506287/278064/ 506282 EN Official Journal of the European Communities6. 7. 1999 L 170/31 Member State Lot No Storage location Quantities Minimum daily loading rate Stores/Contract No Landhandel GmbH Gransee D-19357 KarstÃ ¤dt 4 704 2 200 278039/510783/278063 Riesaer Getreidelager GmbH D-01587 Riesa 1 810 1 000 504609 RHG Agrarzentrum Gekra Getreide und Kraft D-06268 Querfurt 1 282 1 500 278075/508187 Lot No 7: 25 000 t  Muuga Volksbank eG Dransfeld GroÃ  Schneen D-37124 Rosdorf 553 1 240 502892 Rieke GmbH &amp; Co. Lagerhaus- u. Speditions D-37581 Bad Gandersheim 1 293 1 105 505178 Wunstorfer Spedition und Lagerei A. Pinken- burg OHG D-31515 Wunstorf 813 1 000 505797 Rieke GmbH &amp; Co. Lagerhaus- u. Speditions D-37603 Holzminden 6 834 1 800 508914 Weser Lagerhaus GmbH D-27318 Hoya 1 962 500 278042 LÃ ¼hring Nachf. GmbH &amp; Co. D-31629 Estorf 3 945 1 200 501242 LÃ ¼hring Nachf. GmbH &amp; Co. D-31633 Leese 3 382 1 000 278078 Lagerhaus Rethem Dr. Pleines GmbH &amp; Co. KG D-27336 Rethem 6 218 2 100 278079 Addresses of intervention agencies: GERMANY BLE Bundesanstalt fÃ ¼r Landwirtschaft und ErnÃ ¤hrung Adickesallee 40 Postfach 180203 D 60322 Frankfurt/Main Tel.: (49 69) 156 47 04 Fax: (49 69) 156 47 90 FRANCE ONIC 21, avenue Bosquet F 75341 Paris Cedex 07 Tel.: (33) 144 18 20 00 Fax: (33) 144 51 90 99 EN Official Journal of the European Communities 6. 7. 1999L 170/32 ANNEX III COMMON WHEAT AND RYE 1. Place of take over: Murmansk Authority authorised to sign take over certificates: Directorate of the Rosgoshklebinspekciya for Murmansk region 2. Place of take over: Arkhangelsk Authority authorised to sign take over certificates: Directorate of the Rosgoshklebinspekciya for the region of Arkhangelsk 3. Place of take over: St Petersburg Authority authorised to sign take over certificates: Port Office of the Directorate of the Rosgoshklebinspekciya 4. Place of take over: Pechora-Pskov (on railway wagons, goods not unloaded) Authority authorised to sign take over certificates: OAO FKK Roskhleboproduct 117292 Moscow-Krzhzhanoskogo str. 6 5. Place of take over: Ivangorod-Narva (on railway wagons, goods not unloaded) Authority authorised to sign take over certificates: OAO FKK Roskhleboproduct 117292 Moscow-Krzhzhanoskogo str. 6